Citation Nr: 1748012	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable disability rating for chronic constipation, assessed as gastroparesis.

2. Entitlement to an increased rating greater than 20 percent for type II diabetes mellitus with erectile dysfunction and diabetic retinopathy (including macular edema).

3. Entitlement to a compensable disability rating for diabetic nephropathy with chronic kidney disease, stage 3, prior to April 21, 2016, a rating greater than 60 percent from April 21, 2016 to May 1, 2016, and a rating greater than 80 percent from May 2, 2016 to the present day.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Huntington, West Virginia, Regional Office (RO).

In the February 2010 rating decision, the RO denied the Veteran's increased rating claim for Type II diabetes mellitus with erectile dysfunction, diabetic retinopathy (including macular edema) and diabetic nephropathy.  At the time, these disabilities were collectively awarded a single 20 percent rating.  The Veteran disagreed, and perfected an appeal as to this issue in March 2012.

Since perfecting this appeal, the RO awarded a separate rating of 60 percent for diabetic nephropathy, effective from April 21, 2016 to May 1, 2016, and 80 percent from May 2, 2016 to the present day.  The Veteran has not expressed satisfaction with this rating, and it remains at issue on appeal.  

The Veteran's increased rating claims for diabetes and diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected chronic constipation, assessed as gastroparesis, is manifested by severe diarrhea and constipation.

CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic constipation, assessed as gastroparesis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's chronic constipation has been evaluated by analogy under 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, the disorder warrants a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.

The Veteran contends that his chronic constipation "is of great concern because of the constant maintenance and problems I have with this condition."  See the Veteran's March 2012 VA Form 9 Appeal to Board of Veterans' Appeals. 

In November 2009, the Veteran attended a VA Diabetes Examination.  Veteran reported constipation and complained of having problems with severe constipation and hard stool.  

In May 2016, the Veteran attended a VA intestinal conditions examination.  The examiner noted a diagnosis of irritable bowel syndrome and diarrhea.  The examiner indicated that the Veteran had chronic constipation for years and how has "loose bowels" with an onset of "about 6 months ago."  The examiner noted that the Veteran had several bowel movements per day, with loss of control and a need to wear pads.  In an August 2017 VA Addendum report, the Veteran could not be examined because he had an intestinal problem at the time.  The examiner pertinently indicated that the Veteran has suffered from "severe" diarrhea with episodes at sleep, and an inability to control his bowels.   Resolving all doubt in the Veteran's favor, the Board believes an increased rating to 30 percent is warranted under Diagnostic Code 7319 based on the presence of "severe" diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  This represents the maximum disability rating allowable under this Diagnostic Code.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 30 percent rating for chronic constipation, assessed as gastroparesis, is granted subject to subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

As noted in the Introduction above, in the February 2010 rating decision, the RO denied the Veteran's increased rating claim for Type II diabetes mellitus with erectile dysfunction, diabetic retinopathy (including macular edema) and diabetic nephropathy.  At the time these disabilities were collectively awarded a single 20 percent rating.  The Veteran disagreed, and perfected an appeal as to this issue in March 2012.

Since perfecting this appeal, the RO awarded a separate rating of 60 percent for diabetic nephropathy, effective from April 21, 2016 to May 1, 2016, and 80 percent from May 2, 2016 to the present day.  The Veteran has not expressed satisfaction with this rating, and it remains at issue on appeal.  

Several pertinent examination reports and treatment records have been added to the file since the AOJ last issued a Supplemental Statement of the Case, and prior to certification of the appeal to the Board.  These must be addressed by the AOJ in the first instance.  See 38 C.F.R. § 19.31(b)(1).

Further, since the last nephropathy examination, it appears the Veteran was hospitalized at VA for congestive heart failure and chronic kidney disease on June 28, 2017.  Records of this hospitalization are not in the Veteran's file, and could be pertinent to the Veteran's claim.  On remand, all pertinent VA treatment records, to include these hospital reports should be associated with the claims file.

Finally, the Board notes that the Veteran failed to RSVP for a diabetic retinopathy examination in early 2017.  The VA then cancelled the examination.  On remand the Veteran should be afforded another opportunity to appear for this examination, as the assessment is necessary to best understand the current level of severity of the Veteran's diabetic retinopathy.  The Veteran is reminded that failure to report to this examination, without an explanation of good cause, may result in denial of his claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from April 2017 to the present day, to include reports of hospitalization for congestive heart failure and chronic kidney disease on June 28, 2017.  

2. Schedule the Veteran for a VA eye examination to determine the nature and severity of the Veteran's diabetic retinopathy.  

3. After completing all other development deemed necessary, readjudicate the Veteran's increased rating claim for diabetes, erectile dysfunction, diabetic retinopathy and nephropathy, with consideration of all evidence of record added to the file since the May 2017 Supplemental Statement of the Case.  If the Veteran's claim remains denied, in whole or in part, issue another Supplemental Statement the Case and send it to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


